

EXHIBIT 10.5


NINTH AMENDMENT TO LEASE AGREEMENT
(3175 Mission Oaks Boulevard – Camarillo, California)
THIS NINTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of this
5th day of June, 2018 (the “Effective Date”) by and between STAG CAMARILLO 2,
LLC, a Delaware limited liability company (“Landlord”), and DECKERS OUTDOOR
CORPORATION, a Delaware corporation (“Tenant”).
R E C I T A L S
WHEREAS, Landlord is the lessor and Tenant is the lessee under the Existing
Lease (herein defined), pursuant to which Landlord is leasing to Tenant, and
Tenant is renting from Landlord, the Premises (herein defined) in that certain
Building (herein defined) owned by Landlord in Camarillo, Ventura County,
California known as 3175 Mission Oaks Boulevard; and
WHEREAS, Landlord and Tenant wish to enter into this Amendment in order to
further extend the Existing Term and to modify certain of the other terms and
conditions of the Existing Lease, all as more particularly set forth in this
Amendment.
A G R E E M E N T S
NOW, THEREFORE, WITNESSETH, that for and in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:
Section 1.Definitions.
The following defined terms, when and as used in this Amendment, shall have the
meanings ascribed to them in this Amendment. To the extent a defined term is
used in this Amendment which is not defined in this Amendment, it shall have the
meaning in this Amendment which is ascribed to such defined term in the Existing
Lease, to the extent that a meaning for such defined term is set forth in the
Existing Lease.
(a)    “Additional Rent” means all payments of Rent (as defined in the Existing
Lease) payable on a monthly or other periodic basis for the Premises pursuant to
the Lease other than monthly payments of Base Rent.
(b)    “Building” means that certain building owned by Landlord in Camarillo,
Ventura County, California known as 3175 Mission Oaks Boulevard.
(c)    “Existing Lease” means that certain Standard Industrial/Commercial
Multi-Tenant Lease-Net dated October 31, 2007 between Original Landlord, as the
lessor, and Tenant, as the lessee (the “Original Lease”), pursuant to which
Original Landlord leases the Premises to Tenant for a term currently expiring on
November 30, 2018, together with all addenda, exhibits, riders and supplements
thereto and all amendments and modifications thereof made prior to the Effective
Date (including, without limitation, (%3) that certain First Amendment to
Standard Industrial/Commercial Multi-Tenant Lease-Net dated August 9, 2010
between Original Landlord and Tenant (the “First Amendment”), (%3) that certain
Second Amendment to Standard Industrial/Commercial Multi-Tenant Lease-Net dated
July 21, 2011 between Original Landlord and Tenant (the “Second Amendment”),
(%3) that certain Third Amendment to Standard Industrial/Commercial Multi-Tenant
Lease-Net dated August 31, 2011 between Original Landlord and Tenant (the “Third
Amendment”), (%3) that certain Fourth Amendment to Lease dated September 1, 2011
between Original Landlord and Tenant (the “Fourth Amendment”), (%3) that certain
Fifth Amendment to Standard Industrial/Commercial


    
1

--------------------------------------------------------------------------------




Multi-Tenant Lease-Net dated June 1, 2012 between Original Landlord and Tenant
(the “Fifth Amendment”), (%3) that certain Sixth Amendment to Lease dated
August 14, 2012 between First Successor Landlord and Tenant (the “Sixth
Amendment”), (%3) that certain Seventh Amendment to Standard
Industrial/Commercial Multi-Tenant Lease-Net dated August 21, 2012 between First
Successor Landlord and Tenant (the “Seventh Amendment”), and (%3) that certain
Eighth Amendment to Standard Industrial/Commercial Multi-Tenant Lease-Net dated
as of July 2, 2013 between First Successor Landlord and Tenant (the “Eighth
Amendment”)). All of the right, title, and interest of Original Landlord, as the
lessor under the Existing Lease, was assigned and conveyed by Original Landlord
to First Successor Landlord prior to the date of the Sixth Amendment. All of the
right, title, and interest of First Successor Landlord, as the lessor under the
Existing Lease, was assigned and conveyed by First Successor to Landlord prior
to the Effective Date.
(d)    “Existing Term” means that portion of the Term occurring prior to
December 1, 2018. The last day of the Existing Term is also the day before the
first (1st) day of the Extended Term.
(e)    “Extended Term” means that portion of the Term, as further extended in
accordance with Section 2 of this Amendment, beginning on December 1, 2018 and
ending on July 31, 2019.
(f)    “Extended Term Expiration Date” means July 31, 2019, being the last day
of the Extended Term.
(g)    “First Successor Landlord” means, collectively, 3175 MISSION BLVD LLC, a
Delaware limited liability company, and 3233 MISSION BLVD LLC, a Delaware
limited liability company.
(h)    “Lease” means the Existing Lease, as amended by this Amendment.
(i)    “Original Landlord” means 450 N. Baldwin Park Blvd Associates, LLC, a
California limited liability company. Landlord and Tenant acknowledge that in
certain of the amendments comprising the Existing Lease Original Landlord was
referred to, mistakenly, as “450 N. Baldwin Park Associates, LLC”; accordingly,
Landlord and Tenant hereby agree that all references in the Existing Lease to
“450 N. Baldwin Park Associates, LLC” shall be deemed to refer, instead, to “450
N. Baldwin Park Blvd Associates, LLC”.
(j)    “Premises” means all of that space in the Building leased by Landlord to
Tenant pursuant to the Existing Lease, comprising 423,106 square feet of space,
all as more particularly described in the Existing Lease. Landlord and Tenant
hereby agree that the Premises leased by Landlord to Tenant pursuant to the
Existing Lease as of the Effective Date does not include any space in any other
building, including, without limitation, any space in that certain building
known as 3233 Mission Oaks Boulevard in Camarillo, California (the “3233
Building”) and that Tenant did prior to the Effective Date relinquish, and has
no further rights pursuant to the Existing Lease, to use or occupy any space in
the 3233 Building. For purposes of avoidance of doubt, the Premises is also
depicted on Exhibit A attached to and hereby made a part of this Amendment.
(k)    “Tenant Required Repair Work” means, collectively, those repairs and/or
replacements to the Premises required to be undertaken and completed by Tenant,
at Tenant’s sole cost and expense, on or before the Extended Term Expiration
Date in accordance with Section 2(d) of this Amendment, as more particularly
described in Exhibit B attached to and hereby made a part of this Amendment. The
Tenant Required Repair Work comprises a portion (but not the entirety) of the
Unperformed Tenant Repair Work.
(l)    “Tenant’s Broker” means CRESA of Los Angeles.
(m)    “Term” means the Existing Term, as extended for the Extended Term in
accordance with the terms and conditions of Section 2 of this Amendment.
(n)    “Unperformed Tenant Repair Work” means, collectively, those repairs
and/or replacements to the Premises required to have been undertaken and
completed by Tenant, at Tenant’s sole cost and expense, on or before the
Effective Date in accordance with the terms and conditions of the Existing
Lease,


    
2

--------------------------------------------------------------------------------




as identified by representatives of Landlord and Tenant at the time of the
inspection of the Premises described in Section 2(d) of this Amendment.
Section 2.    Further Extension of Existing Term; Leasing of Premises During
Extended Term.
(a)    The Existing Term, as previously extended in accordance with the terms
and conditions of Existing Lease and as expiring on November 30, 2018, is hereby
further extended so as to expire at 11:59 p.m., local time, on July 31, 2019.
From and after the Effective Date, the Term shall be deemed to be comprised,
collectively, of the Existing Term and the Extended Term. Notwithstanding
anything to the contrary set forth elsewhere in the Lease, except to the limited
extent set forth in Section 2(c) of this Amendment, Tenant shall have no right
to renew or extend the Term beyond the last day of the Extended Term.
(b)    Subject to the terms and conditions of this Amendment, all of the terms
and conditions of the Existing Lease governing the leasing by Landlord to Tenant
of the Premises with respect to the Existing Term (including, without
limitation, all of the terms and conditions of the Existing Lease concerning the
obligation of Tenant to pay to Landlord for the Premises all payments of
Additional Rent) shall continue to apply to the leasing by Landlord to Tenant of
the Premises pursuant to this Amendment with respect to the Extended Term except
that the monthly installments of Base Rent (as such defined term is defined and
used in the Lease) payable by Tenant to Landlord for the Premises with respect
to the Extended Term shall be as follows:
Period of Time During Extended Term
Monthly Installment of Base Rent
December 1, 2018 to July 31, 2019
$253,863.60



(c)    Notwithstanding anything to the contrary set forth elsewhere in this
Amendment and so long as Tenant shall not be in default under the Lease (which
default shall have continued beyond the giving of all required notices and the
expiration of all applicable cure periods) either on the date Tenant shall give
notice to Landlord as required pursuant to this paragraph or as of the Extended
Term Expiration Date, Tenant shall have the right, at Tenant’s option, to be
exercised by giving notice thereof to Landlord not later than March 31, 2019, to
extend the Extended Term for a period of one (1) month so that the Extended Term
Expiration Date shall be August 31, 2019 rather than July 31, 2019. If the
Extended Term shall be extended by Tenant as provided in the preceding sentence,
the leasing by Landlord to Tenant of the Premises with regard to the month of
August 2019 shall be upon all of the terms and conditions of as applicable
pursuant to this Amendment with respect to the leasing by Landlord to Tenant of
the Premises with regard to the Extended Term if expiring on July 31, 2019
rather than on August 31, 2019 except that Tenant shall have no right to further
extend the Extended Term beyond August 31, 2019.
(d)    Landlord and Tenant hereby acknowledge and agree that during an
inspection of the Premises conducted by representatives of Landlord and Tenant
on February 22, 2018, Landlord and Tenant identified certain repairs and/or
replacements to the Premises that in accordance with the terms and conditions of
the Existing Lease and at Tenant’s sole cost and expense, Tenant was obligated
to have performed, but as of the date of such inspection had not performed.
Subsequent to the date of such inspection of the Premises Landlord and Tenant
agreed that notwithstanding the terms and conditions of the Existing Lease,
Tenant would not be required to complete on or before the Extended Term
Expiration Date all of the Unperformed Tenant Repair Work but only that portion
thereof comprising the Tenant Required Repair Work. Accordingly and
notwithstanding anything to the contrary set forth elsewhere in this Amendment
or in the Existing Lease, on or before the Extended Term Expiration Date and at
Tenant’s sole cost and expense, Tenant shall undertake and complete the Tenant
Required Repair Work in a commercially reasonable manner satisfactory to
Landlord in all respects, in Landlord’s sole but reasonable judgment. Landlord
also hereby agrees that notwithstanding anything to the contrary set forth
elsewhere in the Lease, except to the extent being a part of the Tenant Required
Repair Work Tenant shall have no obligation pursuant to the Lease to


    
3

--------------------------------------------------------------------------------




remove from the Premises on or before the Extended Term Expiration Date and at
Tenant’s sole cost and expense any of the leasehold improvements made to the
Premises by Tenant prior to the Extended Term Expiration Date. Nothing set forth
in the preceding provisions of this paragraph shall be construed, however, to
relieve Tenant from the obligation to perform, or to limit any obligation of
Tenant to perform, any maintenance, repair, or replacement with respect to the
Premises (other than repairs and/or replacements being part of the Unperformed
Tenant Repair Work but not comprising the Tenant Required Repair Work) that in
accordance with the terms and conditions of the Existing Lease Tenant is
obligated to perform.
Section 3.    Condition of Premises.
Tenant hereby acknowledges and agrees that (a) Landlord has made no
representations or warranties whatsoever to Tenant with respect to the Premises,
the condition of the Premises, or the suitability for use by Tenant of the
Premises in connection with the business operations of Tenant, and (b) Landlord
has no obligation to Tenant whatsoever, pursuant to the Lease or otherwise, with
respect to the obtaining or maintaining during or prior to the Extended Term of
any governmental approvals, consents, licenses, permits or certificates of use
or occupancy (collectively, the “Governmental Authorizations”) that shall or may
be a condition of, required or necessary for, or desired by Tenant in connection
with, the use or occupancy of the Premises by Tenant pursuant to the Lease and
that any and all such Governmental Authorizations that shall or may be a
condition of or so required, necessary or desired in connection with the use or
occupancy of the Premises by Tenant pursuant to the Lease, shall be obtained
and/or maintained by Tenant, at Tenant’s sole cost and expense. The obtaining of
any Governmental Authorizations shall not be a condition precedent to the
commencement of the Extended Term on December 1, 2018 or the effectiveness of
any of the agreements, covenants or obligations of Tenant that pursuant to the
terms and conditions of the Lease commence on or after such date (including as
to the payment of Rent). Tenant hereby acknowledges and agrees that (i) the
Premises are being leased to Tenant by Landlord in their “as is, where is and
with all defects” condition as of the first (1st) day of the Extended Term, and
(ii) Landlord shall have no obligation whatsoever, pursuant to the Lease or
otherwise, to make any alterations or improvements to or with respect to the
Premises. Nothing set forth in clause (ii) of the preceding sentence shall be
construed to relieve Landlord from performing, or to limit Landlord’s obligation
to perform, any maintenance, repairs, or replacements with respect to the
Premises that in accordance with the terms and conditions of the Existing Lease
Landlord is obligated to perform.
Section 4.    Brokers.
Each of Landlord and Tenant hereby represents and warrants to the other that it
has dealt with no real estate agents or brokers in connection with the
negotiation, execution and delivery of this Amendment other than Tenant’s Broker
and that no brokerage fees or commissions are payable to any real estate agent
or broker in connection with the negotiation, execution, and delivery of this
Amendment other than Tenant’s Broker. Each of Landlord and Tenant shall
indemnify, defend, protect, and hold harmless the other from and against all
losses, liabilities, claims, damages, costs, and/or expenses (including, without
limitation, reasonable attorneys’ fees) that the other may suffer or incur, or
which may be asserted against the other, in connection with, or in any way
relating to, the inaccuracy of any representation or warranty made by it in
Section 6 of this Amendment. Landlord hereby agrees to pay to Tenant’s Broker
the fees and other compensation required to be paid by Landlord to Tenant’s
Broker in regard to the execution and delivery of this Amendment pursuant to the
terms and conditions of a written agreement made on or prior to the Effective
Date between Landlord and Tenant’s Broker in such regard.
Section 5.    Notices.
Notwithstanding anything to the contrary set forth in the Existing Lease, all
notices, consents, approvals and the like shall be in writing and shall be given
either by deposit with a nationally recognized overnight courier providing
receipts or mailed by first class, postage prepaid, U.S. certified or registered
mail, return receipt requested, addressed to Landlord as set forth below. If
requested by Landlord in writing, Tenant shall deliver copies of all notices in
like manner to Landlord’s mortgagees and other persons having


    
4

--------------------------------------------------------------------------------




a relationship to the Premises at such address as designated from time to time
by Landlord or such mortgagee. Any notice so addressed shall be deemed duly
given on the date of postmark if so mailed by registered or certified mail, or
upon the date of deposit with any such overnight courier.
If to Landlord:    STAG Camarillo 2, LLC
c/o STAG Industrial, Inc.
One Federal Street, 23rd Floor
Boston, Massachusetts 02110
Attention: General Counsel
Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with Section 5 of this Amendment. Any
notice to be given by any party to the Lease may be given by the counsel for
such party.
Section 6.    Rent Payments.
Notwithstanding anything to the contrary set forth in the Existing Lease, from
and after the Effective Date all payments of rent required to be paid by Tenant
to Landlord pursuant to the Lease shall be sent to Landlord at the following
address:
STAG Camarillo 2, LLC
c/o STAG Industrial, Inc.
One Federal Street, 23rd Floor
Boston, Massachusetts 02110
Section 7.    Deletion of Certain Terms and Conditions of Existing Lease.
Effective as of the Effective Date, the following terms and conditions of the
Existing Lease are hereby deleted and shall be deemed to be of no further force
or effect:
(a)    Section 39 of the Original Lease (entitled “Options”);
(b)    Section 55 of the Original Lease (entitled “Option to Extend”);
(c)    Section 56 of the Original Lease (entitled “Termination Option”);
(d)    Section 59 of the Original Lease (entitled “Right of First Offer”), as
amended pursuant to Section 7 of the Fourth Amendment;
(e)    Section 2 of the First Amendment (concerning certain extension rights of
Tenant);
(f)    Section 4 of the Fourth Amendment (concerning an option to renew);
(g)    Section 4(c) of the Fifth Amendment (concerning certain option rights of
Tenant);
(h)    Section 8 of the Sixth Amendment (concerning a renewal option);
(i)    Section 4(c) of the Seventh Amendment (concerning certain option rights
of Tenant); and
(j)    Section 3 of the Eighth Amendment (concerning certain expansion rights of
Tenant and a certain option to renew);
Tenant hereby represents and warrants to Landlord that at no time on or before
the Effective Date did Tenant exercise any of the rights granted to Tenant that
are described in the preceding provisions of Section 7 of this Amendment.


    
5

--------------------------------------------------------------------------------




Section 8.    Inapplicability to Extended Term of certain Terms and Conditions
of Existing Lease.
Notwithstanding anything to the contrary set forth elsewhere in this Amendment
or in the Existing Lease, the following terms and conditions of the Existing
Lease shall be inapplicable to the leasing by Landlord to Tenant of the Premises
with respect to the Extended Term (provided, however, that the following terms
and conditions of the Existing Lease shall remain applicable as the context
shall require, to the leasing by Landlord to Tenant of the Premises with respect
to all portions of the Existing Term):
(a)    Section 2.2 of the Original Lease (entitled “Condition”);
(b)    Section 3.2 of the Original Lease (entitled “Early Possession”);
(c)    Section 3.3 of the Original Lease (entitled “Delay in Possession”);
(d)    Section 51 of the Original Lease (entitled “Improvements”);
(e)    Section 57 of the Original Lease (entitled “Contingency”);
(f)    Section 58 of the Original Lease (entitled “Lessor Work”);
(g)    Section 4 of the First Amendment (concerning certain work to be done by
Tenant);
(h)    Section 5 of the First Amendment (concerning certain work to be done by
Tenant);
(i)    Section 4 of the Second Amendment (concerning certain work to be done by
Landlord);
(j)    Section 4(h) of the Fifth Amendment (concerning the condition of the
Premises);
(k)    Section 4(h) of the Seventh Amendment (concerning the condition of a
certain portion of the Premises);
(l)    Section 7 of the Eighth Amendment (concerning the condition of the
Premises);
(m)    Section 8 of the Eighth Amendment (concerning certain work to be done by
Landlord); and
(n)    Section 10(g) of the Eighth Amendment (entitled “Brokerage”).
Section 9.    Representations and Warranties of Tenant.
Tenant hereby represents and warrants to Landlord that on and as of the
Effective Date: (a) Tenant is a corporation duly formed and validly existing, in
good standing, under the laws of the State of Delaware; (b) Tenant is duly
registered and authorized to do business in the State of California as a foreign
corporation; (c) the officer of Tenant executing and delivering this Amendment
on behalf of Tenant is authorized to execute and deliver this Amendment on
behalf of Tenant, and when so executed and delivered by such officer of Tenant
on behalf of Tenant, this Amendment shall be binding upon and enforceable
against Tenant in all respects; (d) Tenant is not in default with respect to any
of the agreements, covenants or obligations of Tenant set forth in the Existing
Lease; and (e) to the actual knowledge of Tenant, Landlord is not in default
with respect to any of the agreements, covenants or obligations of Landlord set
forth in the Existing Lease.
Section 10.    Counterpart Copies/Electronic Signatures.
This Amendment may be executed in two or more counterpart copies, each of which
shall be deemed to be an original and all of which counterparts shall have the
same force and effect as if the Landlord and Tenant had executed a single copy
of this Amendment. Landlord and Tenant acknowledge and agree that


    
6

--------------------------------------------------------------------------------




notwithstanding any law or presumption to the contrary, an electronic (i.e., a
.pdf file or a DocuSign file) or a telefax signature (hereinafter, an
“Electronic Signature”) of either party to this Amendment, whether upon this
Amendment or any related document, shall be deemed valid and binding and
admissible by either party to this Amendment against the other as if such
Electronic Signature were an original ink signature on this Amendment or such
related document. Each of Landlord and Tenant hereby acknowledges and agrees
that it (a) intends to be bound by any Electronic Signature, (b) is aware that
the other party to this Amendment will rely on any such Electronic Signature,
and (c) hereby waives any defenses to the enforcement of the terms of this
Amendment based on the foregoing forms of signature. Each of Landlord and Tenant
hereby acknowledges that it has carefully read and reviewed this Amendment and
each of the terms and provisions contained in this Amendment and, by execution
of this Amendment, intends to show its informed and voluntary consent to this
Amendment. Tenant hereby acknowledges that it has been given the opportunity to
have this Amendment reviewed by its legal counsel prior to the execution of this
Amendment. This Amendment shall be binding upon Landlord and Tenant only when
fully executed by each of Landlord and Tenant and when Landlord has delivered
this Amendment to Tenant in the manner set forth in this Amendment, including by
electronic signature.
Section 11.    Miscellaneous.
Except as and only to the extent explicitly modified by the terms and provisions
of this Amendment, all of the terms and provisions of the Existing Lease are
ratified and confirmed in all respects and remain in full force and effect. In
the event that any of the terms, conditions or provisions of this Amendment
shall conflict with any of the terms, conditions or provisions of the Existing
Lease, then and in any such event, the terms, conditions and provisions of this
Amendment shall be controlling. This Amendment contains the entire understanding
of the parties to this Amendment with respect to the subject matters covered in
this Amendment and no prior agreements or understandings between the parties to
this Amendment, or in any way relating to the subject matters covered in this
Amendment, shall be effective after the Effective Date, whether or not such
agreements or understandings are similar, broader in scope, more narrow in scope
or in any other way different from the terms and conditions of this Amendment.
Each of the parties to this Amendment represents and warrants to the other party
to this Amendment that as of the Effective Date no other person or entity is
required to consent to this Amendment as a condition of its validity or binding
effect upon such party to this Amendment. This Amendment may be modified only by
a written instrument signed by Landlord and Tenant. The furnishing to Tenant of
the form of this Amendment shall not constitute an offer by Landlord and this
Amendment shall become effective in accordance with its terms upon and only upon
its execution by and delivery by the parties to this Amendment. The recitals set
forth at the beginning of this Amendment shall be deemed to be a part of this
Amendment. The headings set forth at the beginning of each of the sections of
this Amendment are inserted for convenience of reference only and shall not be
deemed to have any legal significance or meaning whatsoever. This Amendment and
the terms and provisions hereof shall be governed by and construed in accordance
with the laws of the State of California. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Notwithstanding anything to the contrary set forth
elsewhere in this Amendment, this Amendment shall be deemed to be effective as
of the Effective Date even though it may executed and/or delivered by either or
both of the parties to this Amendment on a later or different date.


    
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the Effective Date.
Landlord:
STAG CAMARILLO 2, LLC,
a Delaware limited liability company
By:   __/s/ David G. King__________________________
Name:   ___David G. King____________________ 
Title:   ____Vice President____________________
Date of Execution: May __, 2018
Tenant:
DECKERS OUTDOOR CORPORATION,  
a Delaware corporation
By:   ___/s/ David Lafitte_________________
Name:   _David Lafitte_______________
Title:   __Chief Operating Officer______
Date of Execution: May __, 2018

















































































    
8

--------------------------------------------------------------------------------




EXHIBIT A
DEPICTION OF THE PREMISES


[Omitted pursuant to Item 601(a)(5) of Regulation S-K]
















































    
9

--------------------------------------------------------------------------------




EXHIBIT B
TENANT REQUIRED REPAIR WORK


[Omitted pursuant to Item 601(a)(5) of Regulation S-K]




    
10